Opinion issued October 7, 2014




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                            ————————————
                               NO. 01-14-00378-CV
                            ———————————
WANDA WEATHERS, DIVERSITY GROUP, L.C., AND DIVERSITY DAY
      ACTIVITY AND HEALTH SERVICES, INC., Appellants
                                         V.
    GLORIA HERRERA, INDIVIDUALLY, AND AS PERSONAL
REPRESENTATIVE OF THE ESTATE OF LARRY HERRERA, Appellees



                    On Appeal from the Probate Court No. 2
                             Harris County, Texas
                      Trial Court Cause No. 424,717-401


                          MEMORANDUM OPINION

      Appellants, Wanda Weathers, Diversity Group, L.C., and Diversity Day

Activity and Health Services, Inc., have filed a joint motion to dismiss appeal after

settling the case, and request that all costs be assessed against the party incurring
the same. The motion was signed by appellees’ counsel, no other party has filed a

notice of appeal, and no opinion has issued. See TEX. R. APP. P. 10.3(a)(2),

42.1(a)(1), (c).

      Accordingly, we grant the motion and dismiss the appeal, with costs to be

taxed against the party who incurred the same. See TEX. R. APP. P. 42.1(a)(1), (d),

43.2(f). We dismiss any pending motions as moot.

                                 PER CURIAM
Panel consists of Chief Justice Radack and Justices Jennings and Keyes.




                                        2